Citation Nr: 0118847	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-01 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for low back pain, 
status post lumbar disc surgery, currently rated as 20 
percent disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew D. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 1999 and February 2000 rating 
actions of the Boston, Massachusetts Regional Office (RO) of 
the Department of Veterans Affairs (VA). 


REMAND

The veteran contends that his service-connected low back pain 
is more severe than the current rating reflects.  He also 
contends that his service-connected disabilities are so 
severe that he is unable to secure or continue employment.  

In the September 1999 rating decision on appeal, the RO 
increased the rating for the veteran's service-connected low 
back pain, status post lumbar disc surgery, from 10 to 20 
percent disabling.  

Although the veteran was afforded a VA examination in July 
1999, the Board finds that examination was inadequate for 
rating purposes and a remand is warranted.  38 C.F.R. § 4.2 
(2000).  For example, the veteran was diagnosed as having 
chronic degenerative disc disease of the lumbar spine; 
however, the examiner did not indicate the frequency or 
severity of any neurological symptoms.  Moreover, the 
examination did not include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45 (2000), and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  That is, the medical 
examination must address whether the low back disorder is 
objectively manifested by pain with use, weakened movement, 
excess fatigability, incoordination, or any other 
functionally disabling symptom.  These determinations should 
be expressed in terms of additional range-of-motion loss 
beyond that already clinically demonstrated.  Thus, any 
functional losses due to pain must be quantified as 
additional loss of motion.  Id.

Further development is also warranted in light of the 
appellant's claim to reopen the issue of entitlement to 
service connection for PTSD.  In this regard, on May 31, 
2000, the appellant was notified that this claim was denied.  
On May 21, 2001, the representative clearly filed a notice of 
disagreement.  Unfortunately, a statement of the case with 
respect to this issue has yet to be issued to the veteran.  
Moreover, the Board observes that the RO has never developed 
this claim through the U.S. Armed Services Center for 
Research of Unit Records.  While it is true that the 
appellant also has not submitted a timely substantive appeal, 
the Board is obligated to remand this case under the decision 
in Manlicon v. West, 12 Vet. App. 238 (1999).

In above referenced February 2000 rating action, the RO 
denied the veteran's claim for TDIU.  At this time, the 
veteran's only service-connected conditions are his back 
disorder and residuals of a right kidney stone.  

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities provided that certain 
percentage standards are met.  Extra schedular consideration 
is available in all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards where the veteran is found to 
be unemployable by reason of his disabilities, occupational 
background and other related factors.  38 C.F.R. § § 
3.321(b)(1), 4.16(b) (2000).  In the present case, the Board 
finds that further development is required in order to make 
such a determination.  

Finally a remand is required for compliance with the notice 
and duty to assist provisions contained in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Therefore, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated his 
service-connected disabilities since 
February 1999.  After securing any 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

2.  The veteran should be provided a VA 
orthopedic examination to determine the 
extent of any disabling manifestations of 
his service-connected low back 
disability.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study and the 
examination report should reflect that 
such a review was made.  All indicated 
tests and studies should be accomplished.  
Based upon the examination and study of 
the case, the examiner should 
differentiate any symptoms and disability 
caused by the service connected injury 
residuals from those related to 
postservice intercurrent injuries in 1986 
and 1989.  If the symptoms caused by the 
various injuries cannot be differentiated 
that fact should be stated.  

With respect to any residuals found to be 
service related the examiner must address 
whether they include manifestations of a 
lumbosacral intervertebral disc syndrome.  
If so, the examiner should comment as to 
the frequency of any neurological 
symptoms and whether such symptoms are 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of involvement.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion testing and the presence or 
absence of severe lumbosacral strain.  
The examiner should indicate any 
involvement of joint structure, muscles 
and nerves, and comment on the presence 
or absence of pain, weakened movement, 
excess fatigability, incoordination, 
muscle atrophy, changes in condition of 
the skin indicative of disuse, and the 
functional loss resulting from any such 
manifestations.  

The examiner must provide an opinion as 
to the degree of any functional loss that 
is likely to result from a flare-up of 
symptoms or on extended use.  Finally, 
the examiner must also provide an opinion 
as to whether the service-connected 
disabilities, by themselves, render the 
veteran unable to obtain or maintain 
substantially gainful employment.  If any 
opinion cannot be provided that fact must 
be so stated and an explanation why 
provided.  A complete rationale for all 
opinions expressed must be provided.  The 
examination report should be typed.

3.  The RO should issue a statement of 
the case on the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for post traumatic stress 
disorder.  The claimant is advised that 
he must submit a timely substantive 
appeal to perfect his right to appellate 
review by the Board.

4.  Thereafter, the RO should request 
that the veteran be scheduled for a VA 
social and industrial survey.  The claims 
folder, to include a copy of this Remand, 
should be made available to the 
professional conducting the survey for 
review prior to evaluation of the 
veteran.  Any appropriate tests and 
studies should be conducted.  The 
surveyor should be specifically requested 
to render an opinion as to whether the 
service-connected disabilities alone have 
rendered the veteran unemployable, 
without regard to advancing age.  The 
examiner should present all findings, and 
the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims. 38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for a 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  After the development requested has 
been completed, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  The RO must review 
the examination reports to ensure that 
they are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

7.  Thereafter, the RO should adjudicate 
the issues on appeal.  If any issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

